                 Case 3:20-cv-01142-SI       Document 6           Filed 08/19/20   Page 1 of 17




     DENIS M. VANNIER, OSB# 044406
     Senior Deputy City Attorney
     Email: denis.vannier@portlandoregon.gov
     MICHAEL JETER, OSB# 165413
     Assistant Deputy City Attorney
     Email: michael.jeter@portlandoregon.gov
     Office of City Attorney
     1221 SW 4th Avenue, Suite 430
     Portland, OR 97204
     Telephone: (503) 823-4047
     Facsimile: (503) 823-3089
     Of Attorneys for Defendant City of Portland


                                   UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                         PORTLAND DIVISION


     ROBERT EVANS, BEA LAKE, and SADIE                      Case No. 3:20-cv-01142-SI
     OLIVER-GREY, Individually and on behalf of
     similarly situated individuals,                        DEFENDANT’S RESPONSE TO
                                                            PLAINTIFFS’ MOTION TO REMAND
                     Plaintiffs,

            v.

     CITY OF PORTLAND, an Oregon municipal
     corporation,

                     Defendant.


            This case revolves around one central federal question: whether Plaintiffs’ First

     Amendment rights were violated. The crux of Plaintiffs’ claims is that journalists’

     documentation of protests is an exercise of free-speech protected by First Amendment and that

     Portland Police Bureau (“PPB”) officers allegedly acted to retaliate against or chill the exercise

     of those protected First Amendment activities. The face of the Complaint contains many

     allegations regarding the First Amendment, Plaintiffs’ federal free-speech rights, and the

     operation of federal First Amendment caselaw. While Plaintiffs ostensibly allege state-law

     claims, their causes of action are, in substance, federal claims relying on the construction and

Page 1 – DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO REMAND


                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
                  Case 3:20-cv-01142-SI          Document 6           Filed 08/19/20   Page 2 of 17




       application of the U.S. Constitution. Therefore, this Court has original jurisdiction over this

       matter and removal was proper.

               The Court should deny Plaintiffs’ Motion to Remand for the following reasons:

               (1)      Federal issues appear on the face of the Complaint. While Plaintiffs may have

       given their claims state-law labels, the underlying causes of action described in the claims are

       federal.

               (2)      Alternatively, Plaintiffs’ claims give rise to federal question jurisdiction under the

       test set out in Gunn v. Minton, 568 U.S. 251, 258 (2013), and Grable & Sons Metal Products,

       Inc. v. Darue Engineering & Mfg., 545 U.S. 308, 312, 317 (2005). The claims necessarily raise

       disputed and substantial federal issues capable of resolution in federal court without disrupting

       the federal-state balance.

               (3)      Plaintiffs’ requests for injunctive and declaratory relief do not deprive this Court

       of subject-matter jurisdiction. The state law providing for declaratory and injunctive relief that

       Plaintiffs rely on creates procedures for obtaining remedies but does not create causes of action

       in themselves.

               (4)      Lastly, Plaintiffs’ request for costs and fees should be rejected. Such a sanction is

       only warranted where there is no objectively reasonable basis for removal. Because the face of

       the Complaint repeatedly relies on federal law, and the First Amendment is at the center of

       Plaintiffs’ case, the City has provided ample objectively reasonable grounds for removal.

                                                  BACKGROUND

               Plaintiffs allege in their Complaint that the nature of this action arises from law

       enforcement officers “interfering with protestors’ right to free speech and assembly and

       journalists’ right to freedom of the press.” Compl. ¶ 2, ECF No. 1. Plaintiffs further allege that

       “Defendants[’] actions constitute an attempt to monopolize the flow of information to the

       public.” Id. Specifically, Plaintiffs Robert Evans, Bea Lake, and Sadie Oliver-Grey (collectively

       “Plaintiffs”) together with Class Action Plaintiffs claim that they are journalists who, beginning
Page 2 – DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO REMAND


                                              PORTLAND CITY ATTORNEY’S OFFICE
                                                 1221 SW 4TH AVENUE, RM 430
                                                  PORTLAND, OREGON 97204
                                                        (503) 823-4047
               Case 3:20-cv-01142-SI          Document 6           Filed 08/19/20   Page 3 of 17




     on May 29, 2020, have had their First Amendment right to document protests infringed by the

     City. Id. at ¶¶ 5–7, 17, 23, 34–38, 45–46, 62–64, 77, 85, 97, 100. Plaintiffs claim that PPB

     officers retaliated against them because the content of their speech and interfered with Plaintiffs’

     ability to inform the public, chilling their First Amendment rights. Id. at ¶¶ 3, 11, 17, 34, 44, 63–

     64, 85, 97, 100,125, 127–128, 144.

             Under the heading, “The Right to Document and Create Media Related to Police

     Conduct,” Plaintiffs elaborate on how federal First Amendment jurisprudence protects the

     freedom of the press alleged to be at issue in this case. Id. at ¶¶ 35–37. Plaintiffs state:

                                                          35

                            Information cannot be shared if it is not first gathered. Thus,
                     the First Amendment protects not just the publication of
                     information, see, e.g., New York Times Co. v. U.S., 403 US 713
                     (1971), but also the collection of that information. In Branzburg v.
                     Hayes, 408 US 665, 681 (1972), the Supreme Court stated, “without
                     some protection for seeking out the news, freedom of the press
                     would be eviscerated.” Accord ACLU of Illinois v. Alvarez, 679 F3d
                     583, 598 (7th Cir 2012); Turner v. Lieutenant Driver, 848 F3d 678,
                     688 (5th Cir 2017).

                                                          36

                             In Glik v. Cunniffe, the First Circuit held: “though not
                     unqualified, a citizen’s right to film government officials, including
                     law enforcement officers, in the discharge of their duties in a public
                     space is a basic, vital, and well-established liberty safeguarded by
                     the First Amendment.” 655 F.3d 78, 85 (1st Cir. 2011). Glik had
                     used his cell phone to record audio and video of police arresting a
                     person in Boston Common. Id. at 79-80.

                                                          37

                            The First Circuit reasoned that the First Amendment
                     “encompasses a range of conduct related to the gathering and
                     dissemination of information.” Id. at 82. This Court also reasoned:
                     “The proliferation of electronic devices with video-recording
                     capability means that many of our images of current events come
                     from bystanders with a ready cell phone or digital camera rather than
Page 3 – DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO REMAND


                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
               Case 3:20-cv-01142-SI           Document 6           Filed 08/19/20   Page 4 of 17




                     a traditional film crew, and news stories are now just as likely to be
                     broken by a blogger at her computer as a reporter at a major
                     newspaper.” Id. at 84.
     Compl. ¶¶ 35–37. Plaintiffs further explain that the crux of their case is that if information

     cannot be gathered, then it cannot be shared, and, therefore, Plaintiffs’ First Amendment rights

     have been violated by the City. Additionally, Plaintiffs allege that an “officer who detains or

     retaliates against an individual” inquiring about that officer’s identity “is directly retaliating

     against that individuals [sic] First Amendment rights.” Id. at ¶ 43. The general allegations

     incorporated by reference into all of Plaintiffs’ and Class Action Plaintiffs’ claims are founded

     on alleged First Amendment violations. See id. at ¶¶ 107, 112, 117, 123, 130, 135.

             The specific allegations regarding Plaintiffs’ and Class Action Plaintiffs’ claims also

     allege that PPB officers interfered with their First Amendment constitutional rights. Plaintiff

     Evans thus alleges that PPB officers’ actions at multiple protests prevented him from carrying

     out his work as a journalist and “interfer[ed] with creation of media.” Id. at ¶¶ 44–46, 62–65.

     Likewise, Plaintiff Lake claims that PPB officers took actions against her “in retaliation for and

     in an attempt to dissuade her from reporting on the Black Lives Matter protests in Portland.” Id.

     at ¶ 77. Plaintiff Lake explains that “she was deprived of her constitutional rights.” Id. Plaintiff

     Oliver-Grey similarly claims that PPB officers’ actions at protests “was effective in chilling her

     First Amendment rights.” Id. at ¶ 85. Finally, the Class Action Plaintiffs’ allegations claim that

     PPB Officers’ actions interfered with their “ability to investigate, document or report on

     protests.” Id. at ¶ 97. Class Action Plaintiffs further allege that the City has a “custom, practice,

     policy and conduct of … interfering with the right to engage in and document the protests” and

     that Class Action Plaintiffs “have been and will continue to be deprived of their rights.” Id. at

     ¶ 100; see also Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 690 (1978)

     (establishing the federal standard for municipal liability using the same “custom, practice and

     policy” language invoked in the Complaint).

             As to Plaintiffs’ claims for relief, Plaintiffs’ battery, assault, and intentional infliction of
Page 4 – DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO REMAND


                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
                   Case 3:20-cv-01142-SI          Document 6           Filed 08/19/20   Page 5 of 17




       emotional distress (“IIED”) claims necessarily rely upon and expressly incorporate all the

       allegations discussed above. Id. at ¶¶ 107, 112, 117. Furthermore, Plaintiffs’ negligence claim is

       explicitly based on alleged violations of their First Amendment rights to free speech—it alleges

       that Defendants negligently “violated Plaintiffs’ and Plaintiff Class’s rights … to attend and

       engage in constitutionally-protected free-speech activity without threat of chill, punishment, or

       retaliation.” Id. at ¶¶ 125– 128.

                 Similarly, Plaintiffs’ claim for injunctive relief states that it is based in part on the alleged

       “impinge[ment] on Plaintiffs’ and the Plaintiff Class’s constitutionally protected liberty.” Id. at

       ¶ 143. Plaintiffs elaborate that PPB Officers allegedly acted “to chill, punish, and retaliate

       against” them “for attending protests.” Id. at ¶ 144. Finally, under the “miscellaneous” heading

       applicable to “all counts” in the Complaint, Plaintiffs explain that “Plaintiffs, in filing this action,

       are seeking to vindicate and protect important constitutional and universal human rights that are

       and should be available to all citizens, Plaintiffs are not seeking to solely obtain a gain that is

       particular to themselves.” Id. at 147.

                                                     STANDARDS

                 “The removal statute is strictly construed against removal jurisdiction” and “[t]he

       defendant bears the burden of establishing that removal is proper.” Provincial Gov't of

       Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009) (citing Syngenta Crop

       Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002) and California ex rel. Lockyer v. Dynegy, Inc., 375

       F.3d 831, 838 (9th Cir. 2004)). Under 28 U.S.C. § 1331, federal courts have federal-question

       jurisdiction over all civil actions arising under the Constitution, laws, or treaties of the United

       States.

                 The Supreme Court “has long read the words ‘arising under’ in Article III to extend quite

       broadly, ‘to all cases in which a federal question is ‘an ingredient’ of the action.’” Merrill Lynch,

       Pierce, Fenner & Smith Inc. v. Manning, 136 S. Ct. 1562, 1570 (2016) (quoting Merrell Dow

       Pharm. Inc. v. Thompson, 478 U.S. 804, 807 (1986)). Generally, a case arises under federal law
Page 5 – DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO REMAND


                                               PORTLAND CITY ATTORNEY’S OFFICE
                                                  1221 SW 4TH AVENUE, RM 430
                                                   PORTLAND, OREGON 97204
                                                         (503) 823-4047
                  Case 3:20-cv-01142-SI         Document 6           Filed 08/19/20   Page 6 of 17




       when “a well-pleaded complaint establishes either that federal law creates the cause of action or

       that the plaintiff’s right to relief necessarily depends on resolution of a substantial question of

       federal law.” Franchise Tax Bd. of Cal. v. Construction Laborers Vacation Trust for Southern

       Cal., 463 U.S. 1, 27–28 (1983). That said, a plaintiff “may not defeat removal by omitting to

       plead necessary federal questions” or otherwise “artfully pleading around necessary federal

       questions.” JustMed, Inc. v. Byce, 600 F.3d 1118, 1124 (9th Cir. 2010); see Franchise Tax Bd.,

       263 U.S. at 22; Pacificorp v. Nw. Pipeline GP, No. CV 10-99-PK, 2010 WL 3199950, at *3 (D.

       Or. June 23, 2010), report and recommendation adopted, 2010 WL 3219533 (D. Or. Aug. 9,

       2010).

                “Removal of a case from state to federal court is a question of federal subject matter

       jurisdiction,” and federal courts therefore “may raise the question sua sponte.” Felton v.

       Unisource Corp., 940 F.2d 503, 506 (9th Cir. 1991) (citing Emrich v. Touche Ross & Co., 846

       F.2d 1190, 1194 (9th Cir.1988), Ethridge v. Harbor House Restaurant, 861 F.2d 1389, 1393 (9th

       Cir.1988), and Galvez v. Kuhn, 933 F.2d 773, 775 n. 4 (9th Cir.1991)).

                                                   DISCUSSION

       I.       This Court Has Federal Question Jurisdiction Because Plaintiffs’ Claims Rely on
                Resolution of Federal Issues Best Resolved in Federal Court

                Federal question jurisdiction is proper here under either the “well-pleaded complaint”

       rule or its multi-factorial alternative described below. First, the “well-pleaded complaint” rule

       “requires the federal issue to appear on the face of the complaint.” Ranck v. Mt. Hood Cable

       Regulatory Comm'n, No. 3:16-CV-02409-AA, 2017 WL 1752954, at *2 (D. Or. May 2, 2017)

       (citing Cal. Shock Trauma Air Rescue v. State Compensation Ins. Fund, 636 F.3d 538, 542 (9th

       Cir. 2011)). Under the second test, however, federal question jurisdiction does not require a

       federal cause of action in the well-pleaded complaint, nor does it require the existence of a

       relevant federal cause of action. Grable & Sons Metal Products, Inc. v. Darue Engineering &
Page 6 – DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO REMAND


                                             PORTLAND CITY ATTORNEY’S OFFICE
                                                1221 SW 4TH AVENUE, RM 430
                                                 PORTLAND, OREGON 97204
                                                       (503) 823-4047
                 Case 3:20-cv-01142-SI          Document 6           Filed 08/19/20   Page 7 of 17




       Mfg., 545 U.S. 308, 317, 312 (2005); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 748

       (2012). Rather, “federal jurisdiction over a state law claim will lie if a federal issue is: (1)

       necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal

       court without disrupting the federal-state balance approved by Congress.” Gunn v. Minton, 568

       U.S. 251, 258 (2013); see Grable, 545 U.S. at 314; Levi Strauss & Co. v. Aqua Dynamics Sys.,

       Inc., 2016 WL 1365946, at *5 (N.D. Cal. Apr. 6, 2016). Here, Plaintiffs’ Complaint satisfies

       both the well-pleaded complaint rule and the alternative Grable/Gunn criteria for federal-

       question jurisdiction. For each of those independently sufficient reasons, Plaintiff’s Motion to

       Remand should be denied.

       A.      This Court Has Federal-Question Jurisdiction Because Plaintiffs Invoke the First
               Amendment in their Complaint as the Basis for their Claims

               Under the well-pleaded complaint rule, “an action ‘aris[es] under’ federal law ‘only when

       a federal question is presented on the face of the plaintiff’s properly pleaded complaint.’”

       Hansen v. Grp. Health Coop., 902 F.3d 1051, 1057 (9th Cir. 2018) (quoting Caterpillar, 482

       U.S. at 392). The Supreme Court has explained, “Even though state law creates [a party’s]

       causes of action, its case might still ‘arise under’ the laws of the United States if a well-pleaded

       complaint established that its right to relief under state law requires resolution of a substantial

       question of federal law.” City of Chicago v. Int'l Coll. of Surgeons, 522 U.S. 156, 164 (1997)

       (quoting Franchise Tax Bd., 463 U.S. at 13).

                       The general rule is that, where it appears from the bill or statement
                       of the plaintiff that the right to relief depends upon the construction
                       or application of the Constitution or laws of the United States, and
                       that such federal claim is not merely colorable, and rests upon a
                       reasonable foundation, the District Court has jurisdiction under this
                       provision.

       Smith v. Kansas City Title & Tr. Co., 255 U.S. 180, 199 (1921); see also Merrell Dow Pharm.
Page 7 – DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO REMAND


                                             PORTLAND CITY ATTORNEY’S OFFICE
                                                1221 SW 4TH AVENUE, RM 430
                                                 PORTLAND, OREGON 97204
                                                       (503) 823-4047
                 Case 3:20-cv-01142-SI         Document 6           Filed 08/19/20   Page 8 of 17




       Inc. v. Thompson, 478 U.S. 804, 820 (1986) (collecting cases establishing that “[t]he continuing

       vitality of Smith is beyond challenge”).

              Here, the face of the Complaint presents the federal question of whether Plaintiffs’ and

       Class Action Plaintiffs’ First Amendment rights were violated. Indeed, the Complaint begins and

       ends with statements that this case is about free-speech rights. Thus, the opening paragraphs of

       the Complaint identify the nature of the action, in part, as arising from PPB officers’ allegedly

       “interfering with protestors’ right to free speech and assembly and journalists’ right to freedom

       of the press.” Compl. ¶ 2. Similarly, the Complaint concludes by explaining that “Plaintiffs, in

       filing this action, are seeking to vindicate and protect important constitutional and universal

       human rights….” Id. at ¶ 147. In short, Plaintiffs state clearly that the nature and purpose of this

       lawsuit stem from the First Amendment’s “right to free speech and assembly” and “freedom of

       the press.”

              Furthermore, Plaintiffs allege in the body of the Complaint that federal First Amendment

       caselaw defines the free-speech rights their claims aim to vindicate. See id. at ¶¶ 35–38. The

       Complaint explains: “Information cannot be shared if it is not first gathered. Thus, the First

       Amendment protects not just the publication of information, but the collection of information.”

       Id. at ¶ 35 (citing New York Times Co., 403 U.S. 713; Hayes, 408 U.S. at 681). The Complaint

       cites additional federal caselaw supporting the proposition that “the First Amendment

       ‘encompasses a range of conduct related to the gather and dissemination of information.’” Id. at

       ¶ 37 (quoting Glik, 655 F.3d at 82). And Plaintiffs’ legal theory, which underpins their claims

       and causes of action, is that the City allegedly infringed their First Amendment rights by

       preventing them from gathering information on protests. See id. at ¶¶ 35–38. In sum, the

       Complaint presents a federal First Amendment question on its face, and this case therefore
Page 8 – DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO REMAND


                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
                Case 3:20-cv-01142-SI            Document 6         Filed 08/19/20   Page 9 of 17




      “arises under” federal law and is subject to this Court’s original jurisdiction.

              Indeed, the federal First Amendment issues appear on the face of the Complaint in

      numerous other places. For example, the specific allegations regarding Plaintiffs and Class

      Action Plaintiffs all allege violations of First Amendment rights. See id.at at ¶¶ 44–46, 62–65,

      77, 85, 97, 100. Plaintiffs Evans, Lake, and Oliver-Grey each claim that PPB officers’ actions

      were done in retaliation for and in an attempt to dissuade or chill their expression of free speech.

      Id.at ¶¶ 44–46, 62–65, 77, 85. Likewise, Class Action Plaintiffs claim that the City has a

      “custom, practice, policy and conduct of using indiscriminate force and interfering with the right

      to engage in and document the protests” and that they “have been and will continue to be

      deprived of their rights.” Id. at ¶ 100.

              Finally, each cause of action necessary relies upon and expressly incorporates the

      allegations above—and Plaintiffs’ “negligence” claim is, in substance, a First Amendment claim.

      See id. at ¶¶ 107, 112, 117, 125–28, 143–44. As to that claim, the Complaint alleges:

                                                          125

                              Defendant’s law-enforcement employees’ above-described
                      acts invaded and violated Plaintiffs’ and Plaintiff Class’s rights to
                      be free from unlawful violence and to attend and engage in
                      constitutionally-protected free-speech activity without threat of
                      chill, punishment, or retaliation.

                                                          126

                               Defendant’s law-enforcement employees’ above-described
                      individual or cumulative acts were unreasonable and excessively
                      dangerous in light of the risk to Plaintiffs and the Plaintiff Class and
                      in light of the purported purposes of the acts.

                                                          127

                       In performing the above-described individual and
                 cumulative acts, Defendant’s law enforcement employees’ directly
Page 9 – DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO REMAND


                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
               Case 3:20-cv-01142-SI           Document 6           Filed 08/19/20   Page 10 of 17




                     and proximately caused Plaintiffs and the Plaintiff Class physical
                     and/or mental harm while infringing on Plaintiffs’ and the Plaintiff
                     Class’s rights to be free from unlawful violence and to attend and
                     engage in constitutionally-protected free speech activity without
                     threat of chill or retaliation.

     Id. at ¶¶ 125–27 (emphases added).

             Because a federal First Amendment issue appears on the face of the Complaint as a

     necessary ingredient the action, the well-pleaded complaint requirement is satisfied. This court

     therefore has federal-question jurisdiction over this action, and Plaintiffs’ motion to remand this

     case to state court should be denied.

     B.      The Court Also Has Federal-Question Jurisdiction Because Plaintiffs’ Claims Rely on
             Disputed and Substantial Federal Issues that are Best Resolved in Federal Court
             Alternatively, the Supreme Court recognizes that “it is an independent corollary of the

     well-pleaded complaint rule that a plaintiff may not defeat removal by omitting to plead the

     necessary federal questions in a complaint.” Franchise Tax bd., 463 U.S. at 22. (citations

     omitted). At a minimum, federal-question jurisdiction is proper here because Plaintiffs’ claims

     necessarily raise disputed and substantial issues regarding the construction and application of the

     First Amendment, and those issues are best resolved in federal court.

             As noted above, under the Gunn/Grable test “federal jurisdiction over a state law claim

     will lie if a federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and (4)

     capable of resolution in federal court without disrupting the federal-state balance approved by

     Congress.” Gunn, 568 U.S. at 258; see also Grable, 545 U.S. at 314. This doctrine, articulated by

     a unanimous Supreme Court in Gunn, “captures the commonsense notion that a federal court

     ought to be able to hear claims recognized under state law that nonetheless turn on substantial

     questions of federal law” and, accordingly, would benefit from “the experience, solicitude, and

     hope of uniformity that a federal forum offers on federal issues.” Grable, 545 U.S. at 312; see

     also Hornish v. King Cty., 899 F.3d 680, 688 (9th Cir. 2018), cert. denied sub nom. Kaseburg v.

Page 10 – DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO REMAND


                                             PORTLAND CITY ATTORNEY’S OFFICE
                                                1221 SW 4TH AVENUE, RM 430
                                                 PORTLAND, OREGON 97204
                                                       (503) 823-4047
                Case 3:20-cv-01142-SI          Document 6           Filed 08/19/20   Page 11 of 17




       Port of Seattle, 139 S. Ct. 1546 (2019) (restating the standard).

       1.      Necessarily Raised

               Under the first criterion, “[a] federal issue is necessarily raised when the issue is ‘pivotal’

       to the case.” Ranck, 2017 WL 1752954, at *2 (quoting Nevada v. Bank of Am., 672 F.3d 661,

       675 (9th Cir. 2012)). In other words, a federal issue is “necessarily raised” by a state-law claim if

       the claim cannot be resolved without consideration of the federal issue. Gunn, 133 S. Ct. at 1065.

       Here, as noted above, Plaintiffs’ and Class Action Plaintiffs’ claims rely on the First Amendment

       and reference free-speech rights throughout the Complaint. Plaintiffs’ claims turn on the federal

       question of “protesters’ rights to free speech and assembly and journalists’ right to freedom of

       the press” under the First Amendment. Compl. ¶ 2.

               Furthermore, the scope of those First Amendment rights, and whether those rights were

       “chilled” or whether Defendant’s actions constituted “punishment” or “retaliation” for the

       exercise of those rights, are central to Plaintiffs’ claims. For example, to prevail on their

       ostensible negligence claim, Plaintiffs would have to establish that their free-speech rights were

       violated. See Compl. ¶¶ 125–127. Likewise, Class Action Plaintiffs’ claims hinge on whether the

       City has a “custom, practice, policy and conduct” of “interference with the ability to investigate,

       document or report on protests.” Id. at ¶ 97, 100. Plaintiffs have also put at issue PPB officers’

       alleged retaliatory motive and the alleged chilling effect of their actions. See id.

               In short, a federal First Amendment issue—indeed, several related First Amendment

       issues, ranging from the scope of the right to “investigate, document or report on protests,” to an

       alleged pattern, policy or practice on the part of the City to chill or retaliate against the exercise

       of such right—is necessarily raised by the Complaint.

       2.      Actually Disputed

               Under the second criterion, “[a] federal issue is actually disputed when it is the ‘primary

       focus of the [c]omplaint’ and not ‘merely a peripheral issue.’” Ranck, 2017 WL 1752954, at *3

       (quoting Hawaii v. Abbot Labs., Inc., 469 F Supp. 2d 842, 852–53 (D. Haw. Nov. 30, 2006)).
Page 11 – DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO REMAND


                                             PORTLAND CITY ATTORNEY’S OFFICE
                                                1221 SW 4TH AVENUE, RM 430
                                                 PORTLAND, OREGON 97204
                                                       (503) 823-4047
                 Case 3:20-cv-01142-SI         Document 6           Filed 08/19/20   Page 12 of 17




       There must be a genuine dispute “respecting the validity, construction or effect of [federal] law.”

       Grable, 545 U.S. at 313. As discussed above, the Complaint is bookended by declarations that

       the nature of this case arises from alleged First Amendment violations and that the purpose of

       this lawsuit is vindicate Plaintiffs’ free-speech rights. See Compl. ¶¶ 2, 147. And the general

       factual allegations, Plaintiff-specific factual allegations, causes of action, and requests for

       remedy raise the issues of the scope of Plaintiffs’ First Amendment rights and whether those

       rights were violated. See supra Background. Here, the disputed federal issues are whether PPB

       officers’ actions interfered with Plaintiffs’ free-speech rights to document and report on protests

       (which necessarily involves consideration of the scope and extent of such rights), and whether

       the City has a pattern, practice, or policy of violating such rights. See id. at ¶¶ 2, 8, 17, 35–38,

       43, 45–46, 62–65, 77, 85, 97, 100, 125–27, 143–44, 147.

               Accordingly, Plaintiffs and Class Action Plaintiffs have pleaded multiple First

       Amendment claims actionable through 42 U.S.C. § 1983 which requires, in relevant part, that a

       plaintiff: (1) allege a violation of a constitutional right; and (2) that the deprivation was

       committed by an individual acting under color of state law. See Naffe v. Frye, 789 F.3d 1030,

       1035–36 (9th Cir. 2015). Here, Plaintiffs have alleged both individual and municipal liability for

       those alleged First Amendment violations. See Hafer v. Melo, 502 U.S. 21, 31 (1991) (individual

       liability); and Monell, 436 U.S. at 690 (municipal liability). Furthermore, Plaintiffs pleaded the

       elements of a First Amendment claim throughout the Complaint. To plead such a claim,

       Plaintiffs must allege that their “protected activity was a substantial motivating factor

       in … defendant[s’] conduct,” that is, “there was a nexus between [defendants’] actions and the

       intent to chill.” Ariz. Students’ Ass’n v. Ariz. Bd. Of Regents, 824 F.3d 858, 867 (9th Cir. 2016)

       (citing O’Brien v. Welty, 818 F.3d 920, 833–34 (9th Cir. 2016) and Blair v. Bethel Sch. Dist., 608

       F.3d 540, 543 (9th Cir. 2010)). “At the pleading stage, a plaintiff adequately asserts First

       Amendment retaliation if the complaint alleges plausible circumstances connecting the

       defendant’s retaliatory intent to the suppressive conduct.” Ariz. Students’ Ass’n, 824 F.3d at 870
Page 12 – DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO REMAND


                                             PORTLAND CITY ATTORNEY’S OFFICE
                                                1221 SW 4TH AVENUE, RM 430
                                                 PORTLAND, OREGON 97204
                                                       (503) 823-4047
                Case 3:20-cv-01142-SI          Document 6           Filed 08/19/20   Page 13 of 17




       (citing O’Brien, 818 F.3d at 933–35). That is so here: Plaintiffs repeatedly allege that the City

       and its officers retaliated against them because of their free-speech activities with the intent to

       chill such activities. See Compl. ¶¶ 8, 43, 67, 77, 85, 125, 127, 128, 144.

              Plaintiffs’ Motion for Remand argues that this is not a civil rights case. See Pl.’s Mot. to

       Remand, 3–4. Specifically, Plaintiffs contend that they only plead “state law torts” and have not

       alleged “a claim of civil-rights deprivations.” Pls.’ Mot. to Remand, 3–4. But those

       representations are at odds with the Complaint, which repeatedly states that this case is about the

       vindication of Plaintiffs’ First Amendment free-speech rights. Contrary to what Plaintiffs argue,

       they have alleged First Amendment claims without labelling them as such—or at the very least,

       they have alleged a federal question as a key element of this action.

              Once more, “a plaintiff may not defeat removal by omitting to plead necessary federal

       questions in a complaint.” Franchise Tax Bd., 463 U.S. at 22. And in any event, under the

       Gunn/Grable test, federal courts have found federal-question jurisdiction over claims asserted

       under state law, whether or not an explicit federal cause of action was alleged. See, e.g., In re:

       Nat'l Football Leagues Sunday Ticket Antitrust Litig., 2016 WL 1192642, at *6-*7 (C.D. Cal.

       Mar. 28, 2016); Levi Strauss & Co. v. Aqua Dynamics Sys., Inc., 2016 WL 1365946, at *5-*6

       (N.D. Cal. Apr. 6, 2016); Los Angeles Police Protective League v. City of Los Angeles, 314 F.

       App’x 72, 74 (9th Cir. 2009); Abadam v. State of Hawaii, 248 F.3d 1169 (9th Cir. 2000)

       (unpublished) (applying “doctrine of artful pleading”).

       3.     Substantial

              Under this third criterion, a federal issue is “substantial” where there is “a serious federal

       interest in claiming the advantages thought to be inherent in a federal forum,” one that

       “justif[ies] resort to the experience, solicitude, and hope of uniformity that federal forums offer.”

       Grable, 545 U.S. at 312–13. In evaluating this criterion, courts consider whether “allowing state

       courts to resolve these cases [would] undermine the development of a uniform body of” law, and

       whether “a state court’s resolution of the federal question would be controlling in numerous
Page 13 – DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO REMAND


                                             PORTLAND CITY ATTORNEY’S OFFICE
                                                1221 SW 4TH AVENUE, RM 430
                                                 PORTLAND, OREGON 97204
                                                       (503) 823-4047
              Case 3:20-cv-01142-SI         Document 6           Filed 08/19/20   Page 14 of 17




     other cases.” Id. at 1066–67.

            These considerations weigh in favor of federal jurisdiction here. Plaintiffs seek to

     establish individual and municipal liability against the City and its officers for allegedly

     “interfering with protesters’ right to free speech and assembly and journalists’ right to freedom

     of the press.” Compl. ¶ 2. Further, Plaintiffs seek injunctive relief enjoining the City from

     engaging in certain actions that Plaintiffs allege impinge their constitutionally protected free-

     speech rights. Id. at ¶¶ 143–44. What the contours of Plaintiffs’ First Amendment “right to free

     speech and assembly and journalists’ right to freedom of the press” might be in the context of

     this case, and whether the City has a “custom, practice” or “policy” of “interfering with the right

     to engage in an document the protests,” are emphatically questions of federal constitutional law

     that are most properly adjudicated in a federal court. See Monell, 436 U.S. at 692 (holding that

     Section 1983 “imposes liability on a government that, under color of some official policy,

     ‘causes’ an employee to violate another's constitutional rights”).

            Furthermore, substantially similar First Amendment questions have been raised and are

     currently pending before this court in at least two other cases, both also involving the City as a

     defendant. See Index Newspapers, LLC et al. v. City of Portland et al., No. 3:20-cv-1035-SI (D.

     Or.); Elia et al. v. Wheeler et al., No. 3:20-cv-1106-SI (D. Or.). Both those cases stem from the

     same series of protests at issue in the present case, both also involve claims that the City has

     allegedly violated the First Amendment rights of journalists and others to participate in and

     document those protests, and both seek injunctive relief enjoining the City from engaging in

     certain actions that the plaintiffs in those cases allege impinge their constitutionally protected

     free-speech rights. See Second Am. Compl., Index Newspapers, No. 3:20-cv-1035-SI (D. Or.

     July 17, 2020), ECF No. 53; Compl., Elia, No. 3:20-cv-1106-SI (D. Or. July 8, 2020), ECF No.

     1. Resolving those substantially similar First Amendment questions in separate state and federal

     courts would “undermine the development of a uniform body of” law in this area. Gunn, 133 S.

       Ct. at 1066–67.
Page 14 – DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO REMAND


                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
              Case 3:20-cv-01142-SI         Document 6           Filed 08/19/20   Page 15 of 17




     4.     Federal-State Balance

            The final Gunn/Grable criterion asks whether an issue is “capable of resolution” in

     federal court without disrupting the balance between federal and state courts. This criterion is

     closely related to the “substantiality” criterion and concerns the “appropriate balance of federal

     and state judicial responsibilities” and whether the states have a legitimate interest in deciding

     claims that may depend in part on federal issues. Id. at 1068. Here, federal courts have a

     pronounced interest in adjudicating claims alleging violations of the Constitution of the United

     State. Furthermore, this court’s exercise of federal-question jurisdiction over Plaintiffs’ First

     Amendment claims and supplemental jurisdiction over any remaining state law claims comports

     with 28 U.S.C. §§ 1331, and 1367 and does not disrupt the balance between state and federal

     forums. This is especially true in a case such as this one, where even Plaintiffs’ ostensible state-

     law claims hinge on the resolution of predicate questions of federal First Amendment law.

     II.    Plaintiffs’ Claims for Injunctive and Declaratory Relief do not Withdraw Federal
            Jurisdiction Over this Case

            Plaintiffs’ requests for declaratory and injunctive relief under Oregon law do not affect

     this Court’s exercise of federal question jurisdiction here. Both federal and state declaratory

     judgment acts are procedural only and do not, by themselves, constitute a basis for federal or

     state subject-matter jurisdiction. Medtronic, Inc. v. Mirowski Family Ventures, LLC, 134 S. Ct.

     843, 849 (2014); Barcik v. Kubiaczyk, 895 P.2d 765, 774 (Or. 1995); Brown v. Oregon State Bar,

     648 P.2d 1289, 1292 (Or. 1982); Gettings v. City of Elgin, 517 P.2d 686, 687 (Or. Ct. App.

     1974). To “issue declaratory relief, the court must also have jurisdiction over the subject matter

     of the controversy. The [Oregon] Uniform Declaratory Judgment Act is not an independent grant

     of jurisdiction.” Brown, 648 P.2d at 1292; Barcik, 188, 895 P.2d at 774; Sawyer v. ReconTrust

     Co., 2011 WL 2619517, at *3 (D. Or. May 27, 2011), report and recommendation adopted, 2011

Page 15 – DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO REMAND


                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
              Case 3:20-cv-01142-SI          Document 6           Filed 08/19/20   Page 16 of 17




     WL 2610223 (D. Or. June 30, 2011). Simply put, requests for injunctions and declarations are

     requests for remedies to other claims, not standalone claims for relief in themselves. See ORCP

     18 (distinguishing between demands for relief and claims); Pac. Office Automation, Inc. v.

     Tracy, No. 3:17-CV-01484-HZ, 2018 WL 847245, at *4 (D. Or. Feb. 10, 2018) (collecting cases

     holding that requests for injunctions are not claims). A plaintiff may not use remedy statutes to

     disguise the true nature of its claims. See Carcik, 895 P.2d at 774 (holding that a plaintiff without

     a cause of action under the Oregon Constitution could “not sidestep the justiciability requirement

     by requesting declaratory relief”).

     III.   Plaintiffs’ Request for Costs and Fees is Unwarranted

            “Absent unusual circumstances, courts may award attorney’s fees under § 1447(c) only

     where the removing party lacked an objectively reasonable basis for seeking removal.

     Conversely, when an objectively reasonable basis exists, fees should be denied.” Martin v.

     Franklin Capital Corp., 546 U.S. 132, 141 (2005). Here, the City has provided multiple

     “objectively reasonable” grounds for removal. As noted above, Plaintiffs’ claims hinge on the

     resolution of alleged First Amendment violations cognizable under 42 U.S.C. § 1983. This Court

     should therefore reject Plaintiff’s request for sanctions as defendants have provided an

     “objectively reasonable basis for seeking removal.”

                                                CONCLUSION

            For the foregoing reasons, the City respectfully requests that this Court deny Plaintiffs’

     Motion for Remand and reject Plaintiffs’ request for costs and fees.




Page 16 – DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO REMAND


                                           PORTLAND CITY ATTORNEY’S OFFICE
                                              1221 SW 4TH AVENUE, RM 430
                                               PORTLAND, OREGON 97204
                                                     (503) 823-4047
            Case 3:20-cv-01142-SI     Document 6           Filed 08/19/20   Page 17 of 17




          Dated: August 19, 2020
                                                    Respectfully Submitted,


                                                    /s/ Michael Jeter
                                                    Denis M. Vannier, OSB #044406
                                                    Senior Deputy City Attorney
                                                    Denis.Vannier@portlandoregon.gov
                                                    Michael Jeter, OSB# 165413
                                                    Assistant Deputy City Attorney
                                                    Michael.Jeter@portlandoregon.gov
                                                    Telephone: (503) 823-4252
                                                    Of Attorneys for Defendant City of Portland




Page 17 – DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO REMAND


                                    PORTLAND CITY ATTORNEY’S OFFICE
                                       1221 SW 4TH AVENUE, RM 430
                                        PORTLAND, OREGON 97204
                                              (503) 823-4047
